Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					New York 7 October 1821
				
				The Enterprize has just arrived and brought all the stray baggage which will be delivered to us tomorrow morning—A Gentleman has just called to announce to us this very acceptable inform news who says he made every exertion to expedite its return—Of the Coachman and Elizabeth we have heard nothing but are in hopes they will be here tomorrow night and should they arrive I propose to leave New York tomorrow Eve on Tuesday in the Brunswick Steam Boat and proceed to Philadelphia where it is probable I may remain two or three days—Mr. & Mrs. de Wint do not leave Town until next Friday they have passed the Eveng with me and are very well—The little Lady is a very fine Child and Mrs. de Wint seems delighted at her having black eyes and says she is likely to be more volatile than either of her Children who are all three very steady and sober—I fear she is likely to be more like her namesake than is to be wished—George’s poetic effusions and Mary’s perpetual giggle makes it impossible for me to say more than that I am as ever your very affectionate Wife
				
					Louisa C Adams
				
				
					John S A Boyd came last night and took leave—He is in perfect extacy with his female Commander Mrs. S. whose high toned authority he spoke of with some mirth The Franklin dropped down this morning—We are still confined to our chamber—
				
			